Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.

 Terminal Disclaimer
The terminal disclaimer filed on 17 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,372,882 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Claims 1-2 are amended.
Claims 1-3 are presently pending.

Applicant’s arguments, see Remarks, filed 25 August 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 as being unpatentable over Mutual, Wong, and Barron have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Athsani et al (US 2009/0148124 A1).

Regarding Applicant’s remarks with respect to the claim interpretations of the various “modules” (see Remarks, pg. 4, final ¶), the Examiner agrees. The limitations will be interpreted based on BRI.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mutual (WO 01/80039 A2) (as provided by the IDS submitted on 05 August 2019 – hereinafter Mutual), further in view of Athsani et al. (US 2009/0148124 A1) (hereinafter Athsani), further in view of Wong et al. (US 2013/0145430 A1) (of record, hereinafter Wong).

Regarding Claim 1, Mutual discloses a media server, [Figs. 1-2; pg. 6, ¶4: server 110 for on-line publishing of media by a member from a remote computing system] comprising: 
one or more non-transitory computer-readable memory devices upon which at least one set of instructions are stored; [Fig. 2; pg. 7, ¶3-4: system memory 220 and/or storage device 240 and/or operating system 225 with modules 235]
one or more processors electronically coupled with the one or more computer-readable memory devices to implement the at least one set of instructions; [Fig. 2; pg. 7, ¶2-3: processor 210]
a request computer module electronically coupled with the one or more non-transitory computer-readable memory devices [Fig. 2; pg. 7, ¶2-4: modules 235 in system memory 220] for requesting data associated with media content from one or more remote user devices; [Fig. 1; pg. 6, ¶2-3: computer systems 130 coupled to servers 110; pg. 9, ¶2: where users of upload content along with metadata to a server; pg. 10, ¶2: server may retrieve media from media management module for delivery to the viewer]
the server [Fig. 2; pg. 7, ¶2-4: modules 235 in system memory 220] identifying a user device that is eligible to transmit media content, whereby the identification of a user device that is eligible to transmit media content is made prior to a transmission of media content from the user device; and transmitting permission information to a user device identified as eligible to transmit media content; [pg. 9, ¶4 – pg. 10, ¶1: server may verify a member’s account status before uploading content into the server; pg. 10, ¶2: server may verify a user has permission to view some requested material; pg. 11, ¶4: server module check’s member’s credentials; pg. 12, ¶4 – pg. 14, ¶1: server module verifies if some uploaded content falls within rules of the member’s current account and may subsequently pass the content to storage; pg. 3, ¶6; pg. 24, ¶4 : permission module of server system transmits a permission signal to the remote computer to permit uploading of webcasting content]
wherein in response to the server receiving data associated with media content from the user device that has been authenticated, applying a second set of criteria to determine if data associated with the media content is eligible for publication; [pg. 9, ¶4 – pg. 10, ¶1: server may verify a member’s account status before uploading content into the server; pg. 10, ¶2: server may verify a user has permission to view some requested material; pg. 11, ¶4: server module check’s member’s credentials; pg. 12, ¶4 – pg. 14, ¶1: server module verifies if some uploaded content falls within rules of the member’s current account and may subsequently pass the content to storage; pg. 23, ¶5: system may filter out any uploaded videos not meeting various conditions] and 
a publishing computer module for transmitting the data associated with media content received from the one or more remote electronic devices. [Figs. 1-2; pg. 6, ¶4: server 110 for on-line publishing of media by a member from a remote computing system; pg. 10, ¶2: system may handle requests for content and may deliver the media by download or by streaming; pg. 13, ¶1-2: system has a display module for listing available webcast content for selection and playback, wherein a user may browse a website for desired media; pg. 23, ¶3: system may disperse videos on a 1-to-1 access basis or forward to multiple servers; pg. 25, ¶2: wherein server makes video content available for selection and playback by other users of the system]
Mutual fails to explicitly disclose a request computer module electronically coupled with the one or more non-transitory computer-readable memory devices for requesting one or more remote user devices electronically coupled with the media server for data associated with the media content, the requesting computer module applying a location criteria for determining user devices eligible to receive requests for data; the server identifying a user device that is eligible to transmit media content based on a location of the user device.  (Emphasis on the particular elements of the limitations not explicitly disclosed by Mutual – namely, that the server directly requests remote user devices to provide media content to be uploaded).
Athsani, in analogous art, teaches a request computer module electronically coupled with the one or more non-transitory computer-readable memory devices for requesting one or more remote user devices electronically coupled with the media server for data associated with the media content. [Figs. 2A-C, 19A-B, 20; 0017-19, 0050, 0057-60, 0069-70, 0100, 0107, 0117, 0120: based on requests some user, servers may search and forward requests to generating users (GUs – i.e., remote user devices) to provide the requested multimedia content for a specific event based on consumer’s preferences, where requests may be for new multimedia streams, and where requests may be limited to GUs within a geo-threshold of locations identified by CUs]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the server of Mutual with the teachings of Athsani to have a server request remote user devices provide content in order to allow consumers to specifically request and control content of interest regarding some event/topic. [Athsani – ABST; 0005, 0017, 0052]
Mutual and Athsani fail to explicitly disclose generating a token consisting of any of a tag, an encrypted challenge key, an expiration date, and a basic set of metadata and transmitting the token to the user device identified as eligible to transmit media content based on the criteria of the user device. (Emphasis on the particular elements of the limitations not explicitly disclosed by Mutual or Athsani).
Wong, in analogous art, teaches the server generating a token consisting of any of a tag, an encrypted challenge key, an expiration date, and a basic set of metadata and transmitting the token to a user device identified as eligible to transmit media content based on the criteria of the user device. [0023-24: servers may control and identify user devices that are eligible to participate in streaming, and/or assets that are eligible for streaming based on asset metadata; 0027-0031, 0037-38, 0040-46: streaming server may provide user devices with authorization tokens that are provided by the user devices to the servers when uploading content which are utilized to determine whether or not the upload is authorized/valid, where the tokens are associated with some expiration time at which point the token is no longer considered valid]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the server of Mutual and Athsani with the teachings of Wong to specify applying criteria eligible user devices, and generating/providing tokens to eligible devices in order to manage and control secure access of streamed content on account and asset levels. [Wong – ABST; 0003-4]

Regarding Claim 2, Mutual, Athsani, and Wong disclose all of the limitations of the Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Mutual, Athsani, and Wong disclose a filtering computer module that detects one or more criteria within metadata associated with media content from the user device. [Mutual – pg. 9, ¶4 – pg. 10, ¶1: server may verify a member’s account status before uploading content into the server; pg. 10, ¶2: server may verify a user has permission to view some requested material; pg. 11, ¶4: server module check’s member’s credentials; pg. 12, ¶4 – pg. 14, ¶1: server module verifies if some uploaded content falls within rules of the member’s current account and may subsequently pass the content to storage; pg. 23, ¶5: system may filter out any uploaded videos not meeting various conditions; Athsani – 0017-19, 0050, 0057-60, 0069-70, 0100, 0107, 0117, 0120 ; Wong – 0023-24, 0028-31, 0042-43: servers may control uploading of content at an asset level and validates uploaded content according to asset tokens and asset metadata]

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutual, Athsani, and Wong as applied to claim 1 above, and further in view of Reddy et al. (US 2012/0124613 A1) (of record, hereinafter Reddy).

Regarding Claim 3, Mutual, Athsani, and Wong disclose all of the limitations of the Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wong discloses wherein uploading and receiving devices may be provided access/authorization tokens similarly to one another. [0027-31, 0036-37, 0049-51. See also MPEP 2144.01]
	Mutual, Athsani, and Wong fail to explicitly disclose wherein the token further comprises geo-coordinates.
	Reddy, in analogous art, teaches wherein the token further comprises geo-coordinates. [0019-20: content aggregator may be associated with entitlement server to provide authentication (such as the authentication servers of Mutual, Athsani, and Wong, above); 0041, 0046, 0049-52, 0057-58, 0074, 0079: authentication server may limit content access based on location, and wherein authentication tokens may be provided to user devices in an encrypted manner, where said token may include the geographic location of the device]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the server of Mutual, Athsani, and Wong with the teachings of Reddy to specify including geo-coordinates in the token as it is understood in the art that content provider systems may authenticate/limit device connectivity based on the user device’s location. [Reddy – ABST; 0079] 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421